                 Case 2:20-cv-01130-TSZ Document 39 Filed 12/23/20 Page 1 of 2




 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
         INTERNATIONAL BUSINESS
         MACHINES CORPORATION,
 7
                               Plaintiff,                  C20-851 TSZ
 8          v.
 9       ZILLOW GROUP, INC.; and ZILLOW,
         INC.,
10                             Defendants.

11       INTERNATIONAL BUSINESS
         MACHINES CORPORATION,
12
                               Plaintiff,                  C20-1130 TSZ
13          v.
         ZILLOW GROUP, INC.; and ZILLOW,                   MINUTE ORDER
14       INC.,
15                             Defendants.

16        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
17
         (1)     Case No. C20-1130, including defendants’ pending motion to dismiss,
18 docket no. 38, is hereby STAYED pending further order of the Court.

19        (2)   In Case No. C20-851, a status conference is SET for Friday, January 22,
   2021, at 10:00 a.m. 1 Counsel will receive information via email about how to access the
20 related ZoomGov.com session.

21
     1
22    Plaintiff’s counsel has requested a hearing, indicating a belief that it “would help the parties
     advance the case.” See Letter (C20-851, docket no. 137). Defendants’ attorneys did not join in,
     but also did not object to, this suggestion.
23

     MINUTE ORDER - 1
             Case 2:20-cv-01130-TSZ Document 39 Filed 12/23/20 Page 2 of 2




 1         (3)    On or before January 8, 2021, the parties shall each file a supplemental
   brief, not to exceed five (5) pages in length, concerning (i) the status of the petitions for
 2 inter partes review (“IPR”) as to U.S. Patents Nos. 7,072,849 (the “’849 Patent”),
   7,076,443 (the “’443 Patent”), and 8,315,904 (the “’904 Patent”), and (ii) whether the
 3 proceedings in Case No. 20-851 should be stayed in part as to the ’849, ’443, and ’904
   Patents pending resolution of the IPR proceedings.
 4
           (4)    The parties are DIRECTED to meet and confer and, if possible, to jointly
 5 propose a candidate for appointment as an expert pursuant to Federal Rule of Civil
   Procedure 706. The fees and expenses associated with such expert shall be borne by each
 6 side equally. Any such expert will be selected only if he or she consents in writing to
   serve. If the parties cannot agree on a candidate, then they shall jointly file a statement
 7 listing one (1) candidate per side. In such statement, each candidate’s credentials shall be
   summarized in 1,000 words or less, and any objection to such candidate shall be stated in
 8 500 words or less. The proposed candidate or candidates shall be identified by noon on
   January 20, 2021.
 9
           (5)    The Clerk is directed to send a copy of this Minute Order to all counsel of
10 record.

           Dated this 23rd day of December, 2020.
11

12                                                   William M. McCool
                                                     Clerk
13
                                                     s/Gail Glass
14                                                   Deputy Clerk

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
